                                                            1    NATALIE L. WINSLOW, ESQ.
                                                            2    Nevada Bar No. 12125
                                                                 TENESA S. POWELL, ESQ.
                                                            3    Nevada Bar No. 12488
                                                                 AKERMAN LLP
                                                            4    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            5
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: natalie.winslow@akerman.com
                                                            7    Email: tenesa.powell@akerman.com

                                                            8    Attorneys for Carrington Mortgage Services, LLC
                                                            9
                                                                                                   UNITED STATES DISTRICT COURT
                                                            10
                                                                                                          DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   CARRINGTON              MORTGAGE          SERVICES,       Case No. 2:16-cv-01780-JCM-BNW
AKERMAN LLP




                                                                 LLC,
                                                            13
                                                                                                   Plaintiff,              STIPULATION AND ORDER FOR
                                                            14   vs.                                                       EXTENSION OF TIME TO FILE
                                                                                                                           RESPONSE TO MONTECITO VILLAGE
                                                            15   MONTECITO     VILLAGE     COMMUNITY                       COMMUNITY        ASSOCIATION'S
                                                                 ASSOCIATION; NEVADA ASSOCIATION                           MOTION FOR SUMMARY JUDGMENT
                                                            16   SERVICES; PREMIER ONE HOLDINGS,
                                                                 INC.; DOE INDIVIDUALS I-X, inclusive, and                 (SECOND REQUEST)
                                                            17   ROE CORPORATIONS I-X, inclusive,
                                                            18                                     Defendants.
                                                            19
                                                                          Plaintiff Carrington Mortgage Services, LLC (Carrington), and Montecito Village
                                                            20
                                                                 Community Association (Montecito Village), hereby stipulate and agree that BoNYM shall have an
                                                            21
                                                                 additional fourteen (14) days, up to and including November 4, 2019, to file its response to
                                                            22
                                                                 Montecito Village's motion for summary judgment, which is currently due on October 21, 2019,
                                                            23
                                                                 pursuant to ECF No. 62. Montecito Village's motion for summary judgment was filed on September
                                                            24
                                                                 16, 2019.
                                                            25
                                                                              This is the parties' second request for an extension of this deadline, and is not intended to
                                                            26
                                                                 cause any delay or prejudice to any party.            The extension is requested to allow counsel an
                                                            27
                                                                 opportunity to meaningfully respond to the arguments raised in the motion.
                                                            28

                                                                 50524359;1
                                                                                    Carrington Mortgage Services, LLC vs. Montecito Village Community Association
                                                            1                                                                            2:16-cv-01780-JCM-BNW
                                                            2

                                                            3             DATED this 21st day of October, 2019.
                                                            4
                                                                 AKERMAN LLP                                          ALVERSON, TAYLOR, MORTENSEN & SANDERS
                                                            5
                                                                 /s/Tenesa S. Powell ____________________             /s/Alexander P. Williams ______________
                                                            6    NATALIE L. WINSLOW, ESQ.                             KURT R. BONDS, ESQ.
                                                                 Nevada Bar No. 12125                                 Nevada Bar No. 6228
                                                            7
                                                                 TENESA S. POWELL, ESQ.                               ALEXANDER P. WILLIAMS, ESQ.
                                                            8    Nevada Bar No. 12488                                 Nevada Bar No. 14644
                                                                 1635 Village Center Circle, Suite 200                6605 Grand Montecito Parkway, Suite 200
                                                            9    Las Vegas, NV 89134                                  Las Vegas, NV 89149

                                                            10   Attorneys for Carrington Mortgage Services, LLC      Attorneys for Montecito Village Community
                                                                                                                      Association
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                              ORDER
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13            IT IS SO ORDERED:

                                                            14                                        _________________________________________
                                                                                                      UNITED STATES DISTRICT COURT JUDGE
                                                            15

                                                            16                                                 October 21, 2019
                                                                                                      DATED: _________________________________
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                  2
                                                                 50524359;1
